DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DALAL et al. (USPGPUB 2016/0022541).
 	Regarding claim 1, DALAL et al. disclose a pill-dispensing system, comprising:
a base (100) including a first processor (210) and a storage (220), a container (30) for pills carried by the base, and a dispenser mechanism (40);
a data store (350) including an authorization code and instructions;
a second processor (900) coupled to the data store and in communication with the first processor and programmed to receive from the first processor a code associated with the container, compare the code to the authorization code (see paragraph [0244]), and serve the instructions to the first processor upon the code matching the authorization code (see paragraphs [0259]-[0261]); and
the first processor is programmed, upon receiving the instructions from the second processor, to download to the storage the instructions that when executed by the first processor cause the first processor to effectuate a dispensing of pills from the container by the dispenser mechanism (see paragraph [0366]).
	Regarding claim 2, DALAL et al. disclose the system according to claim 1, wherein the second processor is in communication with the first processor through an Internet (150).
	Regarding claim 3, DALAL et al. disclose the system according to claim 1, wherein:
the code (350) is carried by the container (see Figure 4);
a reader carried by the base and operatively coupled to the first processor (see paragraph [0242]); and
the first processor is programmed to read the code on the container by the reader and issue the code to the second processor (see paragraph [0242]).
	Regarding claim 4, DALAL et al. disclose the system according to claim 3, wherein:
the reader comprises an RFID reader (see paragraph [0329]);
the code is housed as digital data on an RFID tag carried by the container (see paragraph [0329]); and
the RFID tag transmits the digital data to the RFID reader upon the RFID tag being triggered by an electromagnetic interrogation pulse from the RFID reader (see paragraph [0329]).

	Regarding claim 6, DALAL et al. disclose the system according to claim 1, wherein the dispensing comprises a regimented dispensing (see paragraph [0132]).
	Regarding claim 7, DALAL et al. disclose a pill-dispensing system, comprising:
a container (30) for pills;
a base (100) configured to receive the container, the base including a first processor (210) and a storage (220);
a data store (350) including an authorization code and instructions;
a second processor (900) coupled to the data store and in communication with the first processor and programmed to receive from the first processor a code associated with the container upon the base receiving the container, compare the code to the authorization code (see paragraph [0244]), and serve the instructions to the first processor upon the code matching the authorization code (see paragraph [0259]-[0261]); and
the first processor is programmed, upon receiving the instructions from the second processor, to download to the storage the instructions that when executed by the first processor cause the first processor to effectuate a dispensing of pills from the container by a dispenser mechanism operatively coupled to the container (see paragraph [0366]).

	Regarding claim 9, DALAL et al. disclose the system according to claim 7, wherein:
the code (350) is carried by the container (see Figure 4);
a reader carried by the base and operatively coupled to the first processor (see paragraph [0242]); and
the first processor is programmed to read the code on the container by the reader and issue the code to the second processor upon the base receiving the container (see paragraph [0242]).
	Regarding claim 10, DALAL et al. disclose the system according to claim 9, wherein:
the reader comprises an RFID reader (see paragraph [0329]);
the code is housed as digital data on an RFID tag carried by the container (see paragraph [0329]); and
the RFID tag transmits the digital data to the RFID reader upon the RFID tag being triggered by an electromagnetic interrogation pulse from the RFID reader (see paragraph [0329]).
	Regarding claim 11, DALAL et al. disclose the system according to claim 7, wherein the storage comprises a non- transitory computer readable storage medium (see paragraph [113]). 

	Regarding claim 13, DALAL et al. disclose a method, comprising:
establishing a base (100) including a first processor (210) and a storage (220), a container (30) for pills carried by the base, and a dispenser mechanism (40);
establishing a data store (350) including an authorization code and instructions, and a second processor (900) coupled to the data store and in communication with the first processor;
the second processor receiving from the first processor a code associated with the container, comparing the code to the authorization code (see paragraph [0244]), and serving the instructions to the first processor upon the code matching the authorization code (see paragraph [0259]-[0261]); and
the first processor, upon receiving the instructions from the second processor, downloading to the storage the instructions that when executed by the first processor cause the first processor to effectuate a dispensing of pills from the container by the dispenser mechanism (see paragraph [0366]).
	Regarding claim 14, DALAL et al. disclose the method according to claim 13, wherein the second processor is in communication with the first processor through an Internet (150).
	Regarding claim 15, DALAL et al. disclose the method according to claim 13, wherein:
the code (350) is carried by the container (see Figure 4);
a reader is carried by the base and is operatively coupled to the first processor (see paragraph [0242]); and 
the first processor reading the code on the container by the reader and issuing the code to the second processor before the step of the second processor receiving from the first processor the code (see paragraph [0242]).
	Regarding claim 16, DALAL et al. disclose the method according to claim 15, wherein:
the reader comprises an RFID reader (see paragraph [0329]);
the code is housed as digital data on an RFID tag carried by the container (see paragraph [0329]); and
the step of the first processor reading the code additionally comprises the RFID reader issuing an electromagnetic interrogation pulse to the RFID tag and the RFID tag transmitting the digital data to the RFID reader in response (see paragraph [0329]).
	Regarding claim 17, DALAL et al. disclose the method according to claim 13, wherein the storage comprises a non- transitory computer readable storage medium (see paragraph [0113]).
	Regarding claim 18, DALAL et al. disclose the method according to claim 13 wherein the dispensing comprises a regimented dispensing (see paragraph [0132]).
	Regarding claim 19, DALAL et al. disclose a method, comprising:
establishing a container (30) for pills, and base (100) including a first processor (210) and a storage (220);
establishing a data store (350) including an authorization code and instructions, and a second processor (900) coupled to the data store and in communication with the first processor;
the second processor, upon assembling the container and the base (see paragraph [0242]), receiving from  the first processor a code associated with the container, comparing the code to the authorization code (see paragraph [0244]), and serving the instructions to the first processor upon the code matching the authorization code (see paragraph [0259]-[0261]); and
the first processor, upon receiving the instructions from the second processor, downloading to the storage the instructions that when executed by the first processor cause the first processor to effectuate a dispensing of pills from the container by the dispenser mechanism (see paragraph [0366]).
	Regarding claim 20, DALAL et al. disclose the method according to claim 19, wherein the second processor is in communication with the first processor through an Internet (150).
	Regarding claim 21, DALAL et al. disclose the method according to claim 19, wherein:
the code (350) is carried by the container (see Figure 4);
a reader is carried by the base and is operatively coupled to the first processor (see paragraph [0242]); and
the first processor reading the code on the container by the reader and issuing the code to the second processor upon the step of assembling the container and 
	Regarding claim 22, DALAL et al. disclose the method according to claim 21, wherein:
the reader comprises an RFID reader (see paragraph [0329]);
the code is housed as digital data on an RFID tag carried by the container (see paragraph [0329]); and
the step of the first processor reading the code additionally comprises the RFID reader issuing an electromagnetic interrogation pulse to the RFID tag and the RFID tag transmitting the digital data to the RFID reader in response (see paragraph [0329]).
	Regarding claim 23, DALAL et al. disclose the method according to claim 19, wherein the storage comprises a non- transitory computer readable storage medium (see paragraph [0113]).
	Regarding claim 24, DALAL et al. disclose the method according to claim 19, wherein the dispensing comprises a regimented dispensing (see paragraph [0132]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
1/1/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655